DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 01/15/2021.
	
Status of Rejections
All other previous rejections are maintained.

Claim(s) 1-7 is/are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 1: MPEP 2164.01(b) states “As long as the specification discloses at least one method for making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112 is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). Failure to disclose other methods by which the claimed invention may be made does not render a claim invalid under 35 U.S.C. 112. Spectra-Physics, Inc. v. Coherent, Inc., 827 F.2d 1524, 1533, 3 USPQ2d 1737, 1743 (Fed. Cir. 1987), cert. denied, 484 U.S. 954 (1987)”.

MPEP 2164.01 states the following:
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That 
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

Claim 1 claims an aluminum mesh doped with graphene for use as a current carrying plate (A). The specification does not contain a method of making this product (F) nor does the specification provide a definition for what is meant by “doping”. The common definition of doping would be the addition of a small amount of foreign atoms into the crystal lattice of a semiconductor (see e.g. Hyper Physics, citation below). It is known in the art to dope graphene with metals (see e.g. abstract of Min, citation below) and it is 

The remaining claim(s) is/are rejected for their dependence on the claim(s) above.

Pertinent Prior Art
Min et al (“High-performance metal mesh/graphene hybrid flms using primelocation and metal-doped graphene”, Scientific Reports, 2017, 7:1025, pages 1-10) teaches doping graphene with metals (see e.g. abstract of Min).

Wang et al (“Graphene-Armored Aluminum Foil with Enhanced Anticorrosion Performance as Current Collectors for Lithium-Ion Battery”, Advanced Metals, 2017, 29, 1703882-1—1703882-7) teaches applying graphene to an aluminum collector to protect it (see e.g. abstract of Wang).  

Hyper Physics (“The Doping of Semiconductors”, 2000).

Kim et al (US 2020/0044275 A1) teaches a direct current-carrying plate, comprising: an anode plate and a cathode plate (see e.g. #121b and #123b on Fig 5A of Kim); and a layer placed between the anode plate and the cathode plate (see e.g. #121a on Fig 5A of Kim), wherein the comprises an aluminum mesh frame (see e.g. [0048] of Kim), and a certain proportion of the aluminum mesh frame is doped (it has a coating see e.g. [0048] of Kim). 

Chen et al (CN 106702193 A) teaches a graphene/aluminum composite made by ball milling aluminum mesh with graphene (see e.g. abstract of Chen). 
 
Dai et al (CN 105112732 A) teaches another graphene/aluminum composite with 0.1-5% of the weight being graphene additive. 

Response to Arguments
Applicant's arguments filed on 01/15/2021 have been fully considered but they are not persuasive. 

On page(s) 4-5, the applicant argues that the newly amended limitation specifying that the graphene accounts for 3-5% by mass of the graphene composite layer addresses the 112(a) rejection. This is not considered persuasive. Claiming the amount of graphene in the aluminum does not explain how aluminum can be doped with graphene. The issue with the claim is the use of the word “doped”, which has a specific . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795